Citation Nr: 1613623	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to service connection for a neck disability, claimed as a cervical spine disorder, to include as secondary to the right knee disability.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1964 to November 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Original jurisdiction of the Veteran's claim resides in the RO in Atlanta, Georgia.

The case was previously before the Board in August 2013, when it was remanded for additional development. 

The August 2013 Board remand noted that the issue of entitlement to nonservice-connected pension benefits has been raised by the record, but that issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO does not seem to have adjudicated this issue as of this date.  Therefore, the Board does not have jurisdiction over that matter, and it is once again referred to the AOJ for appropriate action.


REMAND

In his May 2012 VA Form 9, the Veteran requested a Board videoconference hearing.  

The RO sent the Veteran a letter in April 2013, and notified him that he had been scheduled for a Board videoconference hearing at the RO on May 10, 2013.  Prior to that date, the Veteran's attorney wrote to VA and requested a continuance.  The attorney stated that he had requested a copy of the Veteran's claims file in May 2012, and that he had not yet received it.  The Veteran's attorney also indicated that the Veteran still wanted to present testimony at a Board hearing, and requested that a new hearing date be scheduled.
The August 2013 Board remand found that the Veteran showed good cause for not appearing at the May 2013 hearing, and ordered that the RO schedule the Veteran for another hearing.  

The RO scheduled the Veteran for a January 2014 hearing.  In January 2014, the Veteran requested that the hearing be continued and rescheduled due to adverse weather conditions.  In August 2014, the Veteran's attorney contacted VA again requesting that a hearing be scheduled.  There is no further correspondence on this matter, and there is nothing in the claims file to show that the Veteran was indeed scheduled for a hearing.      

Therefore, under the provisions of 38 C.F.R. § 20.704, the Board finds that the Veteran has shown good cause for not appearing at his August 2014 hearing.  In view of the foregoing, the appeal must be returned to the AOJ so that the Veteran can be scheduled for a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, as the docket permits and specifically:

a) Notify the Veteran and his attorney of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  Please note that the Veteran's attorney mailed in a change of address notice in March 2015.

b) Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.
c)  All correspondence pertaining to this matter must be associated with the claims file.

2. After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, return the case to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


